Citation Nr: 1456293	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In July 2011, the Veteran and his wife appeared at a Board videoconference hearing held before the undersigned.  The appeal was remanded by the Board in April 2012.  

The issue of service connection for tinnitus was raised at the Veteran's Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss is manifested by Level IV hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, this is an initial rating case, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been obtained.  The Veteran has not identified relevant treatment.  VA examinations were provided in July 2007 and June 2012.  Those examinations describe the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As regards the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge solicited the Veteran to identify evidence relevant to the claim for a compensable rating for hearing loss, and described the issue.  The Veteran indicated that he has not sought treatment for hearing loss since the 2007 VA examination.  The Veteran described the impact of the hearing loss disability on his activities of daily living.  The testimony that his hearing loss had worsened led to the remand for a new examination.  

Thus, all necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a). Tests are conducted without hearing aids. Id. The rating schedule establishes 11 auditory acuity levels ranging from numeric levels I through XI. 38 C.F.R. § 4.85. 

On a July 2007 VA authorized audiological evaluation, pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
85
90
61.25
LEFT
35
60
75
85
63.75

The Maryland CNC word list speech recognition score was 94 percent bilaterally. The examiner concluded that the Veteran had bilateral sensorineural hearing loss.  The degree of loss in the right ear was normal to profound, and in the left ear, normal to severe.  

On a June 2012 VA authorized audiological evaluation, pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
75
85
58.75
LEFT
30
55
75
90
62.5

The Maryland CNC word list speech recognition score was 80 percent bilaterally. The examiner concluded that the Veteran had bilateral sensorineural hearing loss.  The degree of loss in the right ear was normal sloping to severe, with a profound loss at 6000 and 8000 hertz.  In the left ear, the hearing loss was normal sloping to profound.  Speech reception thresholds were in agreement with puretone findings.  Word recognition scores using the recorded CNC word lists were good for both ears at 80 percent for each ear.  The examiner found significant effects of the hearing loss on occupation, consisting of hearing difficulty, and no effects on usual daily activities.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  

The findings of the 2012 test result in a numeric designation of IV in each ear.  Applied to Table VII, these findings warrant a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.  A higher rating is not warranted, however.  Such is simply not shown by the relevant examination reports.

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified pure tone threshold findings, all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  In other situations, where the VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on pure tone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  There has been no such certification, and the pure tone thresholds do not meet the criteria for rating based on exceptional patterns of hearing impairment.  

In addition, with respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Here, although the 2012 examiner noted that that the Veteran's hearing loss would have significant effects on occupation, the Veteran testified that he retired in about 2002, and that he had not retired due to his hearing loss.  He testified that he has trouble hearing beeps, and when listening to people, he tries to read their lips.  His wife stated that the hearing loss is worse than he admits.  Indeed, the VA examiner said that there were no effects on his daily activities, and the weight of the evidence establishes that functional impairment warranting a higher evaluation has not been shown.  

An initial evaluation of 10 percent, but no higher, is warranted for bilateral hearing loss, and to that extent, the appeal is allowed.  

In considering whether referral for extraschedular consideration is appropriate, the Court has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria for a rating higher than the 10 percent granted in this decision.  Hearing loss is evaluated based on both pure tone threshold loss and speech recognition.  The schedule also provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule, which is not shown.  Thus, the Board finds that the schedular criteria are adequate and that therefore it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  

Finally, the Court has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence, lay or medical, indicating that the Veteran is, or claims to be, unemployable due to service-connected bilateral hearing loss.  The Veteran has instead testified that he retired as a result of age and/or longevity.  No discussion of the issue of entitlement to a TDIU is warranted.  




ORDER

An initial evaluation of 10 percent for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


